Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 25, 2017

The Court of Appeals hereby passes the following order:

A17I0188. GREGORY LEVIN v. THE STATE.
A17I0196. GREGORY LEVIN v. THE STATE.

      Gregory Levin has filed two applications for interlocutory appeal. In Case No.
A17I0188, he seeks review of the trial court’s order denying his motion in autrefois
convict, which was based on double jeopardy grounds. In Case No. A17I0196, he
seeks review of the trial court’s order denying his plea in bar/motion to dismiss on
constitutional speedy trial grounds.
      The trial court’s order denying Levin’s claim of double jeopardy is directly
appealable. See Patterson v. State, 248 Ga. 875, 876-77 (287 SE2d 7) (1982); Miller
v. State, 204 Ga. App. 562, 563 (420 SE2d 12) (1992). And as part of that appeal,
Levin may also challenge any other ruling by the trial court. See OCGA § 5-6-34 (d);
Southeast Ceramics, Inc. v. Klem, 246 Ga. 294, 295 (271 SE2d 199) (1980). His
application for interlocutory review of the trial court’s order denying his
constitutional speedy trial claim is, therefore, superfluous.
      “This Court will grant a timely application for interlocutory review if the order
complained of is subject to direct appeal and the applicants have not otherwise filed
a notice of appeal.” Spivey v. Hembree, 268 Ga. App. 485, 486 n.1 (602 SE2d 246)
(2004). Accordingly, Case No. A17I0188 is hereby GRANTED. Levin shall have
ten days from the date of this order to file a notice of appeal in the trial court. If he
has already filed a notice of appeal from the order at issue, he need not file a second
notice.
      Case No. A17I0196 is hereby DISMISSED as superfluous.
      The clerk of the trial court is directed to include a copy of this order in the
record transmitted to this Court.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     04/25/2017
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.